                 Case 20-11719-CSS          Doc 25      Filed 07/02/20       Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 15
                                                            )
CDS U.S. Holdings, Inc., et al.,                            )   Case No. 20-11719 (CSS)
                                                            )
Debtors in a Foreign Proceeding,                            )   (Joint Administration Requested)
                                                            )
                                                            )

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Rule 9010-1 and the certification below, counsel hereby moves the admission pro hac
vice of Nelly Almeida, Esq. to represent the Ad Hoc Committee of First Lien Lenders in the above-
captioned cases and any related proceeding.

Dated: July 1, 2020                                      ASHBY & GEDDES, P.A.

                                                         /s/ William P. Bowden
                                                         William P. Bowden (No. 2553)
                                                         500 Delaware Avenue, 8th Floor
                                                         Wilmington, Delaware 19899
                                                         Telephone: (302) 654-1888

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York, and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/30/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

                                                 /s/ Nelly Almeida
                                                 Nelly Almeida
                                                 MILBANK LLP
                                                 55 Hudson Yards
                                                 New York, NY US 10001-2163
                                                 Tel: (212) 530-5000
                                                 Email: nalmeida@milbank.com

                             ORDER GRANTING MOTION
         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




          Dated: July 2nd, 2020                         CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE



{01581278;v1 }
